                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTLEY RETZLER,                              :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1800
                                              :
WILLIAM McCAULEY, III,                        :
et al.,                                       :
        Defendants.                           :



LAURA WARDEN,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1801
                                              :
WILLIAM McCAULEY, III,                        :
et al.,                                       :
        Defendants.                           :

                                              ORDER

       AND NOW, this 17th day of June, 2019, upon consideration of Plaintiff Westley

Retzler’s pro se Amended Complaint (Civ. A. No. 19-1800, ECF No. 6), and Plaintiff Laura

Warden’s pro se Amended Complaint (Civ. A. No. 19-1801, ECF No. 6), it is ORDERED that:

       1.      With the exception of claims against Defendants Blalock Auto and Raymond

Blalock, the Amended Complaints are DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to comply with Federal Rule of Civil Procedure 8.

       2.      Retzler and Warden are GRANTED leave to file a Second Amended Complaint

within thirty (30) days of the date of this Order following the guidelines set forth in the Court’s

accompanying Memorandum. If they fail to follow the Court’s guidelines, any further dismissal

of any claim or dismissal of any Defendant for failure to comply with Rule 8, may be with
prejudice. If Retzler and Warden fail to file a Second Amended Complaint, these actions will

proceed against Defendants Blalock Auto and Raymond Blalock only.

         3.   The Clerk of Court is DIRECTED to defer service pending further Order of the

Court.

                                            BY THE COURT:




                                            Berle M. Schiller, J.
